Name: Commission Regulation (EEC) No 1673/88 of 15 June 1988 derogating from Regulation (EEC) No 2729/81 with regard to securities lodged in cases where the refund is fixed in advance in connection with an invitation to tender in a non-member country in the milk and milk products sector
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  trade policy;  civil law
 Date Published: nan

 No L 150/ 16 Official Journal of the European Communities 16. 6. 88 COMMISSION REGULATION (EEC) No 1673/88 of 15 June 1988 derogating from Regulation (EEC) No 2729/81 with regard to securities lodged in cases where the refund is fixed in advance in connection with an invitation to tender in a non-member country in the milk and milk products sector failure to provide information in good time ; whereas this penalty should be made non-applicable on request by operators whose cases are still under consideration on the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 109/88 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the! advance fixing of refunds in respect of milk and milk products (3), as last amended by Regulation (EEC) No 222/88 (*), was amended by Commission Regulation (EEC) No 3034/82(0, which replaced Article 15 (3) in order to make provision for the operator to inform the competent authority within a certain period of the result of the invitation to tender ; whereas failure to respect this time limit was penalized by total loss of the security ; whereas paragraph 3 was subsequently deleted by Commission Regulation (EEC) No 1994/84 (6) ; Whereas certain operators who were in breach of the provisions of the said paragraph 3 during its period of application are liable to be penalized in a dispropor ­ tionate manner by total loss of their security because of a HAS ADOPTED THIS REGULATION : Article 1 In cases of failure to respect the time limit specified in the first subparagraph of Article 1 5 (3) of , Regulation (EEC) No 2729/81 as amended by Regulation (EEC) No 3034/82 still under consideration on the date of entry into force of this Regulation, the provision in the second subparagraph of that paragraph on forfeiture of the security shall not be applicable provided that the operator so requests . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p . 13 . V) OJ No L 110, 29 . 4. 1988 , p . 27. 0 OJ No L 272, 26 . 9 . 1981 , p. 19 . (4) OJ No L 28, 1 . 2. 1988, p. 1 . 0 OJ No L 320, 17 . 11 . 1982, p. 5. ( «) OJ No L 186, 13 . 7. 1984, p. 17.